COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON




    ORDER ON MOTION TO RECONSIDER MOTION FOR REHEARING EN BANC




Cause number: 01-18-01049-CV

Style:       Mosaic Baybrook One, L.P., Mosaic Baybrook Two, L.P., and
             Mosaic Residential, Inc. v. Paul Simien

Type of motion:    Motion to reconsider motion for rehearing en banc

Party filing motion:     Appellants


      IT IS ORDERED that the motion to reconsider the motion for rehearing en
banc is denied.




Judge’s signature: ___/s/ Gordon Goodman_____


En banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.




Date: April 8, 2021